Citation Nr: 1618421	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  09-45 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO. The transcript of that hearing is associated with the eFolder documents that were reviewed. At the November 2015 hearing, the Veteran waived review of additional evidence that was submitted at the hearing. 


FINDING OF FACT

It is at least as likely as not that the Veteran's residuals of a back injury characterized as degenerative joint and disc disease are related to his military service.

CONCLUSION OF LAW

Residuals of a back injury characterized as degenerative joint and disc disease were incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

In this decision, the Board is granting the claim of service connection for residuals of a back injury. This represents a complete grant of the benefit sought on appeal, so a discussion of VA's duty to notify and assist is not necessary.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131. Certain chronic diseases, such as degenerative arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

III. Factual Background

The Veteran asserts that he has a current low back disability that developed while in service as a result of carrying artillery shells during a fire aboard the USS Forrestal in 1967. 

The Veteran's DD-214, Certificate of Release or Discharge from Active Duty confirm that the served aboard the USS Forrestal (CVA 59), during his period of service from June 1964 to May 1968. 

Service treatment records (STRs) show the Veteran's treatment for low back symptoms in February and March 1967. A July 1967 entry showed that while aboard the USS Forrestal, on July 29, 1967, the Veteran sustained lumbar strain caused by multiple fires and exploding bombs on the flight deck. STRs in July and August 1967 report treatment for back pain while on board the USS Forrestal, caused by carrying "50 mm" shells. No low back complaints or findings were noted on the Veteran's discharge medical examination records. 

The interim record is absent for any back complaints until 1993. In a May 1993 medical report a private clinician indicated that the Veteran received treatment for back complaints after lifting a 92 pound "mould" at work in December 1992. It was stated that the lumbar sprain and strain was consistent with his history of injury and that developed into a chronic muscular condition. Private treatment records through 2000 show the Veteran received treatment and therapy for low back pain complaints diagnosed as lumbar strain/sprain. In late 2008, private treatment records reported radiological findings of lumbar degenerative disc disease. 

At an October 2009 VA medical examination of the lumbar spine a VA physician who reviewed the file, mentioned that the Veteran had reported an onset of back pain that began in 1967 that had progressively worsened. The diagnosis was (lumbar) degenerative joint disease and degenerative disc disease. It was opined that no significant injury had been reported in service, and that given the lack of medical records of a back injury or treatment for a back injury from 1967 to 1992, it was less likely as not that the Veteran's back injury was caused by military service or back issues reported during service. 

Additional clinical information has been associated with the electronic file in conjunction with the November 2015 VA Travel Board hearing. In an October 2015 statement from R.J.K., D.O. it was mentioned that the Veteran had discussed his original back injury and that it was confirmed that the injuries will lead to subsequent re-injury due to instability, then progressing to joint changes, pain, and marked limitation of function. The clinician opined that it had long been accepted that the Veteran's injury in 1967 significantly contributed to his back issues and his back problems were considered related to his service duties. 

Additionally, the Veteran's representative asserts that the Veteran sustained blast injuries aboard the USS Forrestal in 1967 that resulted in back injuries. In support of that assertion, in May 2015, the Veteran's representative submitted web-based information concerning the USS Forrestal incident, along with a document from the Center for Disease Control (CDC) titled "Explosions and Blast Injuries a Primer for Clinicians." The web-based article confirmed that injuries were sustained by servicemen aboard the USS Forrestal when a rocket accidentally discharged and caused explosions and fires aboard the vessel. It was mentioned in the CDC article that blast related injuries cause unique diagnostic and management challenges. 

Received in November 2015 were statements from an acquaintance of the Veteran and a former co-worked who mentioned that they had spoken with the Veteran about the blast aboard the USS Forrestal and the injuries to his back that he sustained. In a November 2015 statement from the Veteran's spouse she indicated that they had met in 1972, and the Veteran had spoken about the tragedy on the USS Forrestal and how he had injured his back at that time. She stated that the Veteran still had back pain.



IV. Analysis

The Board has reviewed the evidence in its entirety and concludes that it is at least as likely as not that the Veteran's residuals of a back injury, diagnosed as degenerative joint disease and degenerative disc disease of the lumbar spine, is related to his military service. 

It is the Board's responsibility to weigh the evidence (both favorable and unfavorable) and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others. See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Veteran's service personnel and service medical records confirm his presence aboard the USS Forrestal in July 1967, when a rocket accidentally discharged and caused explosions and fires aboard the vessel. This is well documented. STR's show he received treatment for back complaints both before and following the explosion incident on the USS Forrestal. Just following the incident, it was specified in STRs that the Veteran received treatment for back pain both as result of carrying artillery shells during the incident, as well as attributable to the explosion that occurred. 

The Board is aware that no back complaints or findings are shown upon his discharge from service. Also, following service there is long lapse in time where no back complaints or back findings are shown, inclusive of degenerative joint disease or arthritis of the lumbar spine. The Veteran also had an intervening back injury at work in late 1992, and a VA physician has opined that it is less likely as not that his back injury was caused by military service. 

The Board must emphasize that the Veteran's account of his in-service injuries through his testimony and statements, as well as his reports of ongoing lumbar spine pain are consistent, credible, and supported by corroborating evidence. It is notable that the Veteran's spouse has inferred in a statement that he reported back pain shortly after service. Also in support of his claim information from the CDC has been submitted indicating that similar to here, explosions and blast injuries cause unique diagnostic and management challenges. 

From a clinical standpoint while a VA clinician has opined that, essentially based on the lack of findings, is it is less than likely that the Veteran's back disorder is related to his military service, that VA physician also indicated that no significant injury had been reported in service which appears contrary to the medical evidence of record. In contrast, although not advancing much rationale, a private clinician has offered supporting evidence that the Veteran's injury in 1967 significantly contributed to his back issues and his back problems, which were related to his service duties. In all, the medical evidence is essentially in equipoise. 

When all the evidence is considered, a determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Accordingly, the Board concludes that here, the weight of the evidence is at least in relative equipoise, and consequently reasonable doubt must be resolved in favor of the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. Service connection for residuals of a back injury characterized as degenerative joint and disc disease is warranted. 


ORDER

Entitlement to service connection for residuals of a back injury characterized as degenerative joint and disc disease is granted.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


